Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 1 of 13

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

 

Court File No.
Brian Loberg, Judge: The Hon.
Case Type: Employment
Plaintiff,
vs. COMPLAINT

JURY TRIAL DEMANDED
Caterpillar, Inc.,

Defendant.

 

Plaintiff, by his attorneys, Halunen Law, brings this action for damages and other legal and
equitable relief resulting from Defendant’s violations of law. For his claims and causes of action,
Plaintiff respectfully states and alleges as follows:

JURISDICTION AND VENUE

1. This action arises under the laws of the United States; specifically the Americans
with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the Family and Medical Leave Act
(“FMLA”), 29 U.S.C. § 2612(a)(1)(D), as well as the North Dakota Human Rights Act
(“NDHRA”) N.D. Cent. Code § 14-02.4-01, et seg. Therefore, this Court has original subject
matter jurisdiction over the claims stated herein under Title 28 U.S.C. §§ 1331 and 42 U.S.C. §
2000e-5(f)(3).

2. This Court also has original subject matter jurisdiction over this case pursuant to
28 U.S.C. § 1332(a) because it is between citizens of different states and the matter in controversy
exceeds the sum of $75,000 exclusive of interest and costs.

3s Plaintiff further invokes the supplemental jurisdiction of this Court over his claims

arising under state law pursuant to Title 28 U.S.C. § 1367(a).
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 2 of 13

4. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events or omissions giving rise to Plaintiff's claims occurred in this District,
and Defendant does substantial business within North Dakota.

PARTIES

Ds At all times material herein, Plaintiff Brian Loberg was and is a resident of the City
of Fargo, County of Cass, State of North Dakota.

6. At all times material herein, Defendant Caterpillar, Inc., was and is a corporation
duly organized and existing under the laws of the State of Illinois.

FACTS COMMON TO ALL COUNTS

7. Plaintiff Brian Loberg began working for Defendant Caterpillar in 1998, and he
remained in its employ until Defendant Caterpillar fired him on or about July 28, 2017.

8. At all times material herein, Plaintiff Loberg was and is hearing impaired, and is
substantially limited in one or major life activities; specifically, hearing. As such, Plaintiff Loberg
suffers from a “disability” within the meaning of both the ADA, 42 U.S.C. § 12102(1)(A)-(2)(A),
and the NDHRA, N.D. Cent. Code § 14-02.4-02(5).

9, At the time of his termination, Plaintiff Loberg was working for Defendant
Caterpillar as an Assembly Master Technician II at its facility in West Fargo, North Dakota.

10. In March 2016, Plaintiff Loberg began experiencing back pain while at work.

LL. On or about March 8, 2016, Plaintiff Loberg reported to work, but his back pain
precluded him from performing the duties of his job, and he therefore attempted, on two occasions,
to report his need for medical attention to Defendant’s company nurse, Kathy Hagar. On both

occasions, Ms. Hagar was unavailable. Unable to locate Ms. Hagar, Plaintiff Loberg sought
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 3 of 13

medical attention and was given instructions by his physician to remain off work from March 8-
10, 2016.

12. On or about March 9, 2016, Plaintiff Loberg informed one of his supervisors, Brant
Flemmer, about his injury and corresponding work restrictions. Mr. Flemmer instructed Plaintiff
Loberg to return to work on March 18, which he did, on light duty status.

13. On or about March 31, 2016, without warning or explanation, Defendant abruptly
summoned Plaintiff Loberg to a meeting with a number of supervisory officials (upon information
and belief, those individuals included Todd Pope, Ms. Hagar, Perry McLellan and Mr. Flemmer).

14. Because of his disability, Plaintiff Loberg had great difficulty hearing and
understanding what was being said during the meeting, but he ultimately learned that, despite
having already provided Defendant with a note from his doctor documenting his physical condition
and corresponding work restrictions, Defendant was requiring him to gather and submit all medical
records related to the injury.

15. Plaintiff Loberg did as he had been instructed, whereupon he was summoned to
another meeting with the above-named individuals, who chastised him for allegedly failing to
report his injury before leaving work to seek medical attention on March 8, and who told him they
did not believe he was actually injured.

16. | Defendant then forced Plaintiff Loberg to sign a release disclaiming any claim for
workers’ compensation benefits, issued him a written reprimand in connection with his injury, and
instructed him to return to full duty (despite the fact that his physician had restricted him to light

duty).
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 4 of 13

Lf. Additionally, before Defendant permitted Plaintiff Loberg to return to work, it
required him to undergo a physical examination, during which Defendant subjected him to medical
tests (e.g., blood pressure monitoring), and administered him over the counter pain medication.

18. Thereafter, on or around July 17, 2017, Plaintiff Loberg began experiencing
medical issues related to the cochlear implant he used to mitigate his hearing impairment.

19. Because these medical issues precluded Plaintiff Loberg from working for a
number of days, he informed Defendant of their existence and, on or about July 23, 2017, provided
Defendant with a note from his doctor documenting his condition, his corresponding absence from
work, and his release to return to work on July 24, 2017.

20. Plaintiff Loberg’s supervisor, Tony Dahlen, conceded that the doctor’s note was
“sufficient to excuse you [Plaintiff Loberg] from work for the week of [July] 17th,” but
nevertheless insisted that Plaintiff undergo an evaluation by Defendant’s company nurse before
being allowed to resume his duties.

21. Given his previous experience with company-mandated medical evaluations, and
because he had already provided Defendant with documentation it deemed sufficient to establish
his medical condition and corresponding ability to return to work, Plaintiff Loberg texted Mr.
Dahlen declining to see Defendant’s nurse and “be abused again.”

22, On or about July 24, 2017, Plaintiff Loberg received a voicemail from Carla
Hanson, one of Defendant’s Human Resources Representatives. Because of his hearing
impairment, Plaintiff Loberg could not hear the message, and he therefore responded to Ms.
Hanson in writing, reiterating that he had provided Defendant with medical documentation of his
condition and ability to resume work, and noting that he did not want to “go to nurse office again

to everybody yell and yell” at him.
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 5 of 13

23. On or about July 26, 2017, Ms. Hanson emailed Plaintiff Loberg and again
mandated that he see Defendant’s nurse before he would be allowed to resume his duties, and
noting that his failure to “make these arrangements may result in further disciplinary action up to
and including termination.”

24. Plaintiff Loberg responded via email, stating “I not going [to the nurse’s] office
alone no more. Managers holler at me and no one stop it. You talk to managers. I not take abuse
any more.”

25. On August 2, 2017, Defendant sent Plaintiff Loberg a letter stating that “effective
July 28, 2017, you have been separated from the Company for violation of the facility’s attendance
policy.”

26. On January 9, 2018, Plaintiff Loberg filed a charge of discrimination with the
United States Equal Employment Opportunity Commission (EEOC), and on October 22, 2018, the
EEOC issued its Right to Sue notice.

CAUSES OF ACTION
COUNT I

Disability Discrimination in Violation of
the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

27. Plaintiff Loberg repeats, reallages, and incorporates by reference all preceding
paragraphs as if fully set forth herein.

28. | Asused in the ADA, the term “covered entity” means “an employer, employment
agency, labor organization, or joint labor management committee.” 42 U.S.C. § 12111(2).

29. As used in the ADA, the term “employee” means “an individual employed by an

employer.” 42 U.S.C. § 12111(4).
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 6 of 13

30. As used in the ADA, the term “employer” means “a person engaged in an industry
affecting commerce who has 15 or more employees for each working day in each of 20 or more
calendar weeks in the current or preceding calendar year, and any agent of such person.” 42 U.S.C.
§ 12111(5)(A).

31, At all times material herein, Defendant Caterpillar was engaged in an industry
affecting commence and had 15 or more employees for each working day in each of 20 or more
calendar weeks; as such Defendant Caterpillar is an “employer” and a “covered entity” under the
ADA.

32. At all times material herein, Plaintiff Loberg was employed by Defendant
Caterpillar, and as such was an “employee” under the ADA.

33. As used in the ADA, the term “qualified individual” means “an individual who,
with or without reasonable accommodation, can perform the essential functions of the employment
position that such individual holds or desires.” 42 U.S.C.A. § 12111(8).

34, At all times material herein, Plaintiff Loberg was able, with or without reasonable
accommodation, to perform the essential functions of his job with Defendant Caterpillar, and was
thus a “qualified individual” under the ADA.

35. The ADA provides, in relevant part, that “[n]o covered entity shall discriminate
against a qualified individual on the basis of a disability in regard to the job application procedures,
the hiring, advancement, or discharge of employees, employee compensation, job training, and
other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

36. As used in the ADA, the term “discriminate against a qualified individual on the
basis of disability” includes: “utilizing standards, criteria, or methods of administration - - (A) that

have the effect of discrimination on the basis of disability;” “not making reasonable
Case 3:19-cv-00012-DLH-ARS Document 1 Filed 01/15/19 Page 7 of 13

accommodations to the known physical or mental limitations of an otherwise qualified individual
with a disability who is an applicant or employee;” and “using qualification standards, employment
tests or other selection criteria that screen out or tend to screen out an individual with a disability
or a class of individuals with disabilities unless the standard, test or other selection criteria, as used
by the covered entity, is shown to be job-related for the position in question and is consistent with
business necessity.” 42 U.S.C. § 12112(b)(3)(A), (b)(5)(A), and (b)(6).

37. | The ADA’s prohibition against discrimination also includes medical examinations
and inquiries. 42 U.S.C. § 12112(d)(1). Specifically, the ADA provides, in relevant part, that:

A covered entity shall not require a medical examination and shall not make

inquiries of an employee as to whether such employee is an individual with a

disability or as to the nature or severity of the disability, unless such examination
or inquiry is shown to be job-related and consistent with business necessity.

42 U.S.C. § 12112(d)(4)(A).

38. Asset forth at length in the paragraphs above, Defendant Caterpillar “discriminated
against a qualified individual;” i.e., Plaintiff Loberg, by utilizing return to work “standards, criteria
or other methods of administration” that “have the effect of discrimination on the basis of
disability,” and by using “qualification standards, employment tests, or other selection criteria that
screen out or tend to screen out” individuals with a disability. Specifically, Defendant required
Plaintiff Loberg to provide medical documentation over and above that his supervisor admitted
was “sufficient” to document his condition and ability to return to work, and further made unlawful
“inquiries” as to the “nature or severity” of his disability and/or sought to compel his attendance
at a medical examination, thereby violating the ADA.

39. Defendant also violated the ADA in “not making reasonable accommodations to

the known physical or mental limitations of an otherwise qualified individual with a disability who
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 8 of 13

is an applicant or employee;” i.e., Plaintiff Loberg, by failing or refusing to provide him with
additional medical leave to treat his medical condition or to facilitate his return to work therefrom.

40. Additionally, Defendant violated the ADA (42 U.S.C. § 12203) by discriminating
against (i.e., firing) Plaintiff Loberg for “oppos[ing] any act or practice made unlawful” by the
ADA; specifically, refusing to participate in the above-described unlawful medical examination.

41. —_ By its conduct, Defendant violated 42 U.S.C § 12101, et seq. by discriminating
against Plaintiff Loberg after he refused to partake in an unlawful business practice.

42. As a direct and proximate result of Defendant’s unlawful conduct in violation of
the ADA, Plaintiff Loberg has suffered the loss of past and future income, mental anguish,
emotional distress, loss of benefits, and other damages in an amount in excess of $75,000.00.

COUNT I
Retaliation in Violation of the ADA, 42 U.S.C. § 12101, et seq.

43. Plaintiff Loberg repeats, reallages, and incorporates by reference all preceding
paragraphs as if fully set forth herein.

44, The ADA provides, in relevant part that “[n]o person shall discriminate against any
individual because such individual has opposed any act or practice made unlawful by this chapter.
..” 42 U.S.C. § 12203 (a).

45. Plaintiff Loberg engaged in conduct protected by the ADA when he requested time
off from work to treat his disability and when he opposed Defendant Caterpillar’s unlawful
medical examination policy.

46. By its conduct, Defendant violated 42 U.S.C. § 12101 et seq., by retaliating against

Plaintiff for engaging in protected activity.
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 9 of 13

47. As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered the
loss of past and future income, mental anguish, emotional distress, loss of benefits, and other
damages in an amount in excess of $75,000.

COUNT Il

Interference in Violation of the
Family and Medical Leave Act (FMLA), 29 U.S.C. § 2601, et seq.

48. Plaintiff Loberg repeats, reallages, and incorporates by reference all preceding
paragraphs as if fully set forth herein.

49, As used in the FMLA, specifically 29 U.S.C. § 2611(2)(A), the term “eligible
employee” means “tan employee who has been employed - - (i) for at least 12 months by the
employer to whom leave is requested under section 2612 of this title; and (ii) for at least 1,250
hours of service with such employer during the previous 12-month period.”

50. Plaintiff Loberg is an “eligible employee” within the meaning of the FMLA.

Sl. As used in the FMLA; specifically 29 U.S.C. § 2611(11), the term “serious health
condition” means an illness, injury, impairment, or physical or mental condition that involves--
(A) inpatient care in a hospital, hospice, or residential medical care facility; or (B) continuing
treatment by a health care provider.”

52. Plaintiff Loberg has a “serious health condition” within the meaning of the FMLA.

53, As used in the FMLA; specifically 29 U.S.C. § 2611(4)(A), the term “employer”
(i) means any person engaged in commerce or in any industry or activity affecting commerce who
employs 50 or more employees for each working day during each of 20 or more calendar
workweeks in the current or preceding calendar year.”

54. Defendant Caterpillar s an “employer” within the meaning of the FMLA.
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 10 of 13

55. | The FMLA provides, in relevant part, that “[i]t shall be unlawful for any employer
to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided
under this subchapter.” 29 U.S.C. § 2615(a)(1).

56. Federal regulations further provide that “[w]hen an employee requests FMLA
leave, or when the employer acquires knowledge that an employee’s leave may be for an FMLA-
qualifying reason, the employer must notify the employee of the employee’s eligibility to take
FMLA leave within five business days, absent extenuating circumstances,” and that “[f]ailure to
follow the notice requirements set forth in this section may constitute an interference with,
restraint, or denial of the exercise of an employee’s FMLA rights.” 29 C.F.R. §§ 825.300(b)(1),
825.300(e).

57. By its conduct described above, and by its failure to notify Plaintiff Loberg of his
eligibility to take FMLA leave, Defendant Caterpillar interfered with, restrained, or denied
Plaintiff's Loberg’s exercise of or attempt to exercise rights under the FMLA in violation of 29
U.S.C § 2615(a)(1).

58. | Asaresult of Defendant’s violation of 29 U.S.C. § 2615(a)(1), Plaintiffhas suffered
and continues to suffer loss of income and other benefits in an amount in excess of $75,000.00.

COUNT IV

Disability Discrimination in Violation of the
North Dakota Human Rights Act, N.D. Cent. Code § 14-2.4-01, et seq.

59. Plaintiff Loberg repeats, reallages, and incorporates by reference all preceding
paragraphs as if fully set forth herein.

60. As used’in the NDHRA, the term “employee” means “a person who performs
services for an employer, who employs one or more individuals, for compensation, whether in the

form of wages, salaries, commission, or otherwise.” N.D. Cent. Code § 14-02.4-02(7).

10
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 11 of 13

61. Plaintiff Loberg is an “employee” within the meaning of the NDHRA.

62. As used in the NDHRA, the term “disability” means a physical or mental
impairment that substantially limits one or more major life activities, a record of this impairment,
or being regarded as having this impairment.” N.D. Cent. Code. § 14-02.4-02(5).

63. As set forth at length above, Plaintiff Loberg is hearing impaired, and is
substantially limited in one or major life activities; specifically, hearing. As such, Plaintiff Loberg
suffers from a “disability” within the meaning of the NDHRA.

64. As used in the NDHRA, the term “employer” means “‘a person within the state who
employs one or more employees for more than one quarter of the year and a person wherever
situated who employs one or more employees whose services are to be partially or wholly
performed in the state.” N.D. Cent. Code § 14-02.4-02(8).

65. Defendant Caterpillar is an “employer” within the meaning of the NDHRA.

66. The “NDHRA” provides, in relevant part, that “[i]t is a discriminatory practice for
an employer ... to discharge an employee; or to accord adverse or unequal treatment to an
individual or employee with respect to application, hiring, training, apprenticeship, tenure,
promotion, upgrading, compensation, layoff, or a term, privilege, or condition of employment,
because of ... physical or mental disability. . .” N.D. Cent. Code § 14-02.4-03(1).

67. Additionally, the NDHRA provides that “[i]t is a discriminatory practice for an
employer to fail or refuse to make reasonable accommodations for an otherwise qualified
individual with a physical or mental disability. . .” N.D. Cent. Code § 14-02.4-03(2).

68. As set forth in detail above, Caterpillar engaged in a discriminatory practice in
violation of the NDHRA by applying unequal treatment to Plaintiff Loberg because of his physical

disability, in that it utilized discriminatory return to work standards, criteria, or other methods of

11
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 12 of 13

administration pursuant to which Defendant required Plaintiff Loberg to provide medical
documentation over and above that his supervisor admitted was sufficient to document his
condition and ability to return to work, and further sought to compel his attendance at an unlawful
medical examination.

69. Defendant also violated the NDHRA in “fail[ing] or refus[ing] to make reasonable
accommodations for an otherwise qualified individual with a physical or mental disability” i.e.,
Plaintiff Loberg, by failing or refusing to provide him with additional medical leave to treat his
medical condition or to facilitate his return to work therefrom.

70. As adirect and proximate result of Defendant’s conduct, Plaintiff has suffered and
continues to suffer loss of income, emotional distress, and other damages in an amount in excess
of $75,000.00.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Brian Loberg prays for judgment against Defendant Caterpillar, Inc.,
and for the following relief:

A. For compensatory damages, including damages for loss of income, past and future,
emotional distress, past and future, and other financial and emotional losses, all in
amounts in excess of $75,000.

B. For all relief available for Defendant’s violations of 42 U.S.C. § 12101, et seq.;

C. For all relief available for Defendant’s violations of 29 U.S.C. § 2601, et seq.;

D. For all relief available for Defendant’s violations of N.D. Cent. Code § 14-02.4-

O1, et seq.,

E. For his costs, disbursements, and attorney’s fees; and

F. For such other and further relief as the court deems just and equitable under the
circumstances.

12
Case 3:19-cv-00012-DLH-ARS Document1 Filed 01/15/19 Page 13 of 13

Dated: January 14, 2018

13

a

 

Christopher J Moreland, 0278142
Emma R. Denny, #0395334
Attorneys for Plaintiff
Halunen Law

1650 IDS Center

80 South Eighth Street
Minneapolis, MN 55402
Telephone: (612) 605-4098
Facsimile: (612) 605-4099
moreland@halunenlaw.com
denny@halunenlaw.com
